Citation Nr: 9910942	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability as secondary to the veteran's service-connected 
left ankle disability.

2.  Entitlement to increased evaluations for lumbosacral 
strain and left ankle disability, each rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1979.  This is an appeal from an August 1995 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office (RO), Indianapolis, Indiana, which denied entitlement 
to service connection for a left knee disability as secondary 
to the veteran's service-connected left ankle disability and 
which confirmed and continued 10 percent evaluations for 
lumbosacral strain and the left ankle disability.

The record discloses that in an October 1996 rating action 
service connection was denied for conditions including 
obesity.  The veteran disagreed with that decision and was 
sent a statement of the case in November 1996.  However, he 
did not submit a substantive appeal regarding that matter.  
Thus, that question is not in an appellate status.


REMAND

The record reflects that in April 1995 the veteran submitted 
a claim for service connection for a left knee condition as 
secondary to his service-connected left ankle disability and 
claims for increased ratings for the left ankle condition and 
low back disability.

There was received in connection with the claim a November 
1994 statement by Joseph C. Randolph, M.D., who indicated 
that the veteran had had an arthroscopy of his left knee in 
September 1994.  It had been thought pre-operatively that he 
had had a torn medial meniscus; however, the meniscus 
appeared normal.  It was indicated that he did have a large 
chondral defect of the weight-bearing surface of the 
mediofemoral condyle which would explain his ongoing 
symptoms.  There was also submitted a copy of the operative 
report reflecting that several months previously, while 
standing, the veteran had felt a pop within his knee and had 
had mechanical locking symptoms since that time.  

There was also received a March 1995 statement by Dr. 
Randolph indicating that the veteran had been a patient of 
his for some time.  He stated that currently the veteran had 
his ankle give way, at least partially, laterally on a 
frequent basis.  He stated that, over the years, he thought 
that the ankle instability and injury 'certainly very likely 
has contributed to his current knee situation."

The veteran was afforded a VA orthopedic examination in May 
1995.  The veteran reported back pain and ankle instability 
as well as occasional numbness in the right leg.  He 
complained of left knee pain that he felt was secondary to 
his left ankle problem because he had fallen on multiple 
occasions.  On examination various findings were made 
regarding the low back, left knee and left ankle.  An 
impression was made of chronic low back pain.  The examiner 
indicated that the veteran's left knee condition was in no 
way connected to the left ankle condition.  He felt that 
there was an arthrosis secondary to the veteran's obesity.  
It was indicated that the left ankle did not have any 
clinical findings consistent with complete lateral ligament 
loss.

In a December 1995 statement, Ted Westlund, Physician's 
Assistant for Dr. Randolph, indicated that the impression was 
that the veteran's current knee disability was indirectly 
related to his prior ankle injuries.

The veteran was afforded a VA orthopedic examination in 
February 1997.  The examiner indicated that he did not note 
significant instability of the left ankle due to ligamentous 
laxity.  It was indicated that there was significant 
decreased active range of motion of the lumbosacral spine but 
the examiner indicated it was difficult to assess whether or 
not the veteran was giving a 100 percent effort.

The veteran was again afforded a VA orthopedic examination in 
February 1998.  The examiner indicated that the veteran's 
medical records were not available for review.  The veteran 
complained of ankle pain and loss of motion and low back 
pain.  The examiner indicated that the veteran appeared to be 
feigning loss of motion of the left ankle; however, he did 
detect some instability.  He indicated that the veteran had 
some lumbosacral pain but stated that there was no 
appreciable evidence of spasm or tenderness.

The regional office later received a March 1996 statement by 
W. K. Rivenburg, M.D., who indicated that the veteran had an 
unstable left ankle that recurrently turned under and severe 
degenerative arthritis of the left knee that led to marked 
pain, swelling, locking and giving out.  He stated that those 
problems, along with morbid obesity and flat feet, led to an 
abnormal gait that led to right hip pain and persistent 
chronic low back pain with chronic muscular strain and 
arthritis.  He stated that he had seen the veteran in October 
1995 and the veteran had fallen twice in the previous week.  
It was reported that his left ankle turned under and then he 
fell.  It was indicated that he had struck his left knee on 
several occasions.  Dr. Rivenburg stated that the diagnoses 
would include chronic unstable left ankle with joint laxity, 
left knee instability and degenerative arthritis and chronic 
low back pain.  

There were also received records from MetroHealth reflecting 
the veteran's treatment in February 1996 for persistent low 
back pain and left knee pain.  It was indicated that the 
veteran had reinjured the left knee recently when he turned 
his ankle and struck his knee.  Another report by MetroHealth 
dated in February 1995 indicated that the veteran wanted 
entered on his records that his knee had popped previously 
due to his left ankle giving out and rolling out. 

During the course of a May 1998 hearing at the regional 
office, the veteran related that he was having extreme low 
back pain and spasms.  He was unable to bend at all when the 
pain was at its most severe.  He had spasms daily.  The 
veteran further related that his left ankle had a tendency to 
give way.  He also had pain involving the ankle.  His initial 
problems with his left knee occurred at work when he was 
lifting a 50-pound box of copy paper.  He had squatted to 
pick up the paper and when he was about halfway up his left 
ankle rolled causing a weight shift and he felt a sharp snap.  
He still had snapping and catching in the left knee along 
with extreme pain.
The Board notes that in the case of Allen v. Brown, 
7 Vet. App. 439 (1995) the U.S. Court of Appeals for Veterans 
Claims concluded that, "when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  The March 1995 opinion by 
Dr. Randolph appears to raise the question of whether there 
is aggravation of the veteran's left knee disability as a 
result of his service-connected left ankle condition.  That 
question has not been considered by the regional office.

On the basis of the present record, the case is REMANDED to 
the regional office for the following action:

1.  The veteran should be afforded a 
special orthopedic examination in order 
to determine the current nature and 
extent of his low back disability, left 
ankle disability and left knee 
disability.  All indicated special 
studies should be conducted.  The 
examiner should offer an opinion, with 
supporting analysis, as to the likelihood 
that the veteran's left knee disability 
was caused or aggravated by his 
service-connected left ankle disability.  
The degree of left knee disability which 
would not be present but for the 
service-connected left ankle disability 
should be identified.  The examiner 
should also identify the limitation of 
activity imposed by the low back and left 
ankle disabilities, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the examiner regarding 
whether pain associated with the 
service-connected low back disability and 
left ankle disability significantly 
limits functional ability during 
flare-ups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
should also indicate whether the low back 
disability and left ankle disability 
exhibit weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file is to be made available 
to the examiner for review prior to 
conducting the examination.  

2.  The regional office should then 
review the veteran's claims by 
considering all of the evidence of record 
and the Allen case noted above.  If any 
determination made is unfavorable to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




